The record and briefs in this case have been examined and in the main, the questions raised are identical with those raised in State, ex rel., J.J. Houston v. The County of Hillsborough, etal., decided this date. In so far as they are similar, the questions raised in this case are concluded and disposed of by the opinion in the latter case.
There is the additional question raised in this case to the effect that Chapter 18406, Acts of 1937, is violative of Section Twenty-six of Article Three of the Constitution. It is also contended that the published notice of the election held to vote on the question of adopting voting machines by *Page 733 
Hillsborough County was for a shorter period than that required by law and being so, the election is ineffectual.
In answering the latter contention, it is sufficient to say that the election was held almost a year before the petition for alternative writ was filed and it does not show on its face that the notice of election was not advertised the required time.
In answer to the charge that Chapter 18406, Acts of 1937, is violative of Section Twenty-six of Article Three of the Constitution relating to the regulation of elections, it is sufficient to say that the said act should be read in parimateria with all provisions of the general election laws and when so read, this objection vanishes.
The motion to quash the alternative writ is therefore sustained but with leave to amend within thirty days.
WHITFIELD, BUFORD and CHAPMAN, J.J., concur.
ELLIS, C.J., and BROWN, J., dissent.